Case 8:18-cv-02309-AG-KES Document 22 Filed 08/05/19 Page 1 of 9 Page ID #:190



  1   Nathan C. Volheim
  2   nvolheim@sulaimanlaw.com
      SULAIMAN LAW GROUP
  3   2500 South Highland Avenue, Suite 200
  4   Lombard, Illinois 6048
      Telephone: (630) 568-3056
  5   Facsimile: (630) 575-8188
  6   Attorney for Plaintiff
  7

  8
                        IN THE UNITED STATES DISTRICT COURT
  9                       CENTRAL DISTRICT OF CALIFORNIA
 10

 11    PAUL DRISCOLL,                           Case No. 8:18-cv-02309-AG-KES
 12                     Plaintiff,
 13           v.
 14                                             PLAINTIFF’S RESPONSE IN
 15
       ANAYA LAW GROUP,                         OPPOSITION TO DEFENDANT
                                                ANAYA LAW GROUP’S MOTION
 16
                        Defendant.              FOR SUMMARY JUDGMENT

 17

 18

 19           NOW comes PAUL DRISCOLL (“Plaintiff”), by and through his attorneys,
 20   Sulaiman Law Group, Ltd., responding to ANAYA LAW GROUP’S (“Defendant)
 21
      Motion for Summary Judgment (“Defendant’s Motion”) and in support thereof states
 22

 23   as follows:
 24      I.        INTRODUCTION:
 25
              Defendant’s Motion asserts that it is entitled to summary judgment in its favor
 26

 27   in connection with Plaintiff’s claims under the Fair Debt Collection Practices Act
 28
                                                  1
Case 8:18-cv-02309-AG-KES Document 22 Filed 08/05/19 Page 2 of 9 Page ID #:191



  1   (“FDCPA”) and Rosenthal Fair Debt Collection Practices Act (“RFDPCA”).
  2
      Defendant’s Motion is premised entirely on its suggestion that Plaintiff cannot set
  3

  4   forth any evidence to support his claims, and further asserts that the self-serving

  5   declarations of Defendant’s principal illustrate that it is entitled to judgment in its
  6
      favor in connection with Plaintiff’s claims.
  7

  8            However, Plaintiff’s purported failure in this regard is due directly to the
  9   incomplete nature of discovery in this matter – specifically, that Plaintiff has not yet
 10
      taken the 30(b)(6) deposition of Defendant’s corporate representative. Courts have
 11

 12   noted the extent to which the evidence Defendant accuses Plaintiff of lacking is
 13   precisely the type of evidence which a Plaintiff would be expected to glean through
 14
      deposition testimony. The importance of the evidence only gatherable through
 15

 16   deposition testimony, in combination with the early-timing of Defendant’s Motion,
 17   illustrate that Plaintiff should be granted the opportunity to take Defendant’s 30(b)(6)
 18
      deposition prior to addressing Defendant’s Motion.
 19

 20            Therefore, Plaintiff opposes Defendant’s Motion pursuant to Fed. R. Civ. P
 21
      56(d), and requests that the Court defer considering Defendant’s Motion until such
 22
      time as Plaintiff takes the 30(b)(6) deposition of Defendant’s corporate representative
 23

 24   and can submit a corresponding supplemental response to Defendant’s Motion.
 25
         II.      ARGUMENT
 26
                  a. Fed. R. Civ. P. 56(d)
 27

 28            Pursuant to Fed. R. Civ. P. 56(d), “[i]f a nonmovant shows by affidavit or
                                                  2
Case 8:18-cv-02309-AG-KES Document 22 Filed 08/05/19 Page 3 of 9 Page ID #:192



  1   declaration that, for specified reasons, it cannot present facts essential to justify its
  2
      opposition, the court may: (1) defer considering the motion or deny it; (2) allow time
  3

  4   to obtain affidavits or declarations or to take discovery; or (3) issue any other

  5   appropriate order.” Fed. R. Civ. P. 56(d). Courts describe this rule as providing a
  6
      device for litigants to avoid summary judgment when the non-movant needs to
  7

  8   discover affirmative evidence necessary to oppose the motion. See Garrett v. San
  9   Francisco, 818 F.2d 1515, 1518 (9th Cir. 1987). If a party opposing summary
 10
      judgment demonstrates a need for further discovery in order to obtain facts essential
 11

 12   to justify the party’s opposition, the trial court may deny the motion for summary
 13   judgment or continue the hearing to allow for such discovery. See Margolis v. Ryan,
 14
      140 F.3d 850, 853 (9th Cir. 1998). In making a Rule 56(d) motion, a party opposing
 15

 16   summary judgment must make clear “what information is sought and how it would
 17   preclude summary judgment.” Id.
 18
                b. Plaintiff Needs Further Discovery To Obtain Facts Essential To
 19
                   Justify His Opposition To Defendant’s Motion
 20
            As set forth in the accompanying affidavit, Plaintiff needs further discovery to
 21

 22   obtain facts essential to justify his opposition to Defendant’s Motion. See Exhibit A,
 23
      Affidavit of Nathan C. Volheim. Defendant’s Motion is premised entirely on
 24
      Plaintiff’s purported lack of evidence to support his claims and a lack of evidence to
 25

 26   rebut the declarations of its principal as to its internal process and procedures
 27
      regarding how it reviews and sends collection letter.
 28
                                                  3
Case 8:18-cv-02309-AG-KES Document 22 Filed 08/05/19 Page 4 of 9 Page ID #:193



  1         However, absent Defendant’s deposition testimony, Plaintiff could not
  2
      reasonably obtain any of the information regarding its internal procedures and
  3

  4   processes Defendant accuses Plaintiff of lacking. As courts have noted in the context

  5   of FDCPA cases asserting a lack of attorney review in a collection letter sent by a
  6
      law firm, plaintiffs asserting such claims “would have no basis for knowing the inner
  7

  8   workings of defendant and need not plead them.” Knack-Toms v. Meyer Njus Tanick,
  9   PA, 345 F. Supp. 3d 1033, 1039 (N.D. Ill. 2018). Similarly, absent Defendant’s
 10
      deposition testimony, Plaintiff would have no reasonable basis to ascertain the inner-
 11

 12   workings of Defendant or to be able to verify any indications made about its internal
 13   procedures in its written discovery responses – responses which had issues that were
 14
      not fully resolved until after the filing of Defendant’s Motion. See Exhibit A, ¶¶ 8-
 15

 16   10.
 17         As such, it is clear that the information Plaintiff would seek through
 18
      Defendant’s deposition testimony is essential to justify his opposition. Through such
 19

 20   deposition, Plaintiff will be seeking specific information regarding the truth of the
 21
      representations made in Defendant’s Motion; the extent of attorney involvement in
 22
      the sending of the collection letter; whether Defendant reached the considered
 23

 24   determination that an account is proper for legal action prior to sending out a
 25
      collection letter, the extent of Ms. Anaya’s purported involvement in the sending of
 26
      Defendant’s collection letters, how many collection letters Defendant sends out on a
 27

 28   daily basis, and whether and to what extent any individuals besides attorneys were
                                                 4
Case 8:18-cv-02309-AG-KES Document 22 Filed 08/05/19 Page 5 of 9 Page ID #:194



  1   involved in the creation and sending of the collection letter at issue. See Exhibit A, ¶
  2
      15.
  3

  4         Furthermore, it is likely that the deposition of Defendant’s corporate

  5   representative will discover facts that preclude summary judgment in its favor. As
  6
      Defendant’s Motion suggests, Ms. Anaya, one of presumably multiple attorneys
  7

  8   working for Defendant, is the sole attorney responsible for reviewing, drafting, and
  9   sending demand letters to consumers in connection with Defendant’s collection
 10
      efforts. [Dkt. 17, PageID 54]. On its face, a suggestion that Ms. Anaya, as the
 11

 12   principal of law firm, never delegates the drafting of demand letters to consumers to
 13   other attorneys in her office is dubious (especially considering she appears to have
 14
      been out of the office for a period of approximately two weeks during the pendency
 15

 16   of this litigation, Exhibit A, ¶ 9 – and this contention and its corresponding inferences
 17   would be tested under the rigors of direct examination in deposition. Furthermore,
 18
      Defendant’s proffered evidence, while indicating a certain amount of attorney
 19

 20   review, does not suggest that the review was meaningful within the context of lack
 21
      of attorney review claims under the FDCA. As courts have noted:
 22
                   The attorney letter implies that the attorney has reached a
 23
                   considered, professional judgment that the debtor is
 24                delinquent and is a candidate for legal action. It is this
                   implicit message that gets the debtor’s knees knocking and
 25
                   makes the attorney letter a particularly effective method of
 26                debt collection.
 27
      Nielsen v. Dickerson, 307 F.3d 623, 635 (7th Cir. 2002) (emphasis added).
 28
                                                  5
Case 8:18-cv-02309-AG-KES Document 22 Filed 08/05/19 Page 6 of 9 Page ID #:195



  1   Defendant’s letter goes even further than the implication identified in Nielsen as it
  2
      explicitly mentions the invocation of legal action go about collecting the subject debt.
  3

  4   [Dkt. 1-1]. However, while Defendant’s Motion asserts that there was some sort of

  5   review done of the collection letter at issue, it falls woefully short of illustrating that
  6
      its review of the letter was meaningful – i.e., that Defendant had reached the
  7

  8   considered, professional judgment that Plaintiff was a candidate for legal action, and
  9   thus sent the letter threatening litigation. As such, the deposition of Defendant’s
 10
      corporate representative will likely lead to facts illustrating that the nature of
 11

 12   Defendant’s review of the collection letter did not result in any sort of determination
 13   that Plaintiff was a candidate for legal action, which would therefore provide facts to
 14
      Plaintiff which would be used to address the contentions made in Defendant’s
 15

 16   Motion.
 17         Defendant will likely assert that Plaintiff’s request for further time to take
 18
      Defendant’s corporate deposition is the result of dilatory behavior on the part of
 19

 20   Plaintiff. However, Plaintiff’s actions were not dilatory, but instead reflect a
 21
      considered and pragmatic approach as to how to conduct discovery in as efficient a
 22
      manner as possible. While it is true that Defendant tendered its responses to
 23

 24   Plaintiff’s first set of written discovery on April 30, 2019, a review of that discovery
 25
      illustrated numerous deficiencies. Exhibit A, ¶ 8. These deficiencies created inherent
 26
      delay in the manner Plaintiff proceeded through discovery, as Defendant’s
 27

 28   deficiencies prompted Plaintiff to, rather than proceed with its next step in discovery
                                                   6
Case 8:18-cv-02309-AG-KES Document 22 Filed 08/05/19 Page 7 of 9 Page ID #:196



  1   – depositions – instead divert time and attention attempting to remedy the
  2
      deficiencies in Defendant’s discovery responses. It would make little sense to
  3

  4   proceed with depositions when the information and documents originally requested

  5   from Defendant were produced in a deficient manner. As such, any perceived dilatory
  6
      aspects to Plaintiff’s actions in proceeding through discovery were caused by
  7

  8   Defendant’s deficient discovery responses and the time such deficiencies caused to
  9   be diverted from Plaintiff’s pursuit of discovery.
 10
             Furthermore, it is important to note that discovery in this matter does not close
 11

 12   until November 18, 2019. [Dkt. 16]. At the outset of this case, the parties clearly
 13   contemplated a timetable for discovery that allowed such time to complete
 14
      depositions and discover in this matter. However, Defendant’s Motion, filed nearly
 15

 16   4 months before the close of discovery – in combination with other delays in the
 17   discovery process, have resulted in Plaintiff needing further discovery – conducted
 18
      well within the timetable originally set out for discovery – to respond to Defendant’s
 19

 20   Motion.
 21
             Therefore, Defendant’s Motion should be denied or the Court should defer
 22
      considering the Motion until such time as Plaintiff can conduct the deposition of
 23

 24   Defendant’s corporate representative. The attached affidavit and information
 25
      provided in this Response illustrates that the specific facts sought to be gleaned from
 26
      such deposition are essential to Plaintiff’s claims. It is further likely that the requested
 27

 28   deposition will elicit such essential facts. Therefore, Plaintiff has met his showing for
                                                    7
Case 8:18-cv-02309-AG-KES Document 22 Filed 08/05/19 Page 8 of 9 Page ID #:197



  1   relief under Fed. R. Civ. P. 56(d).
  2
         III.   CONCLUSION:
  3

  4         As set forth herein, Plaintiff requests, pursuant to Fed. R. Civ. P. 56(d), that

  5   Defendant’s Motion be denied or that ruling of Defendant’s Motion otherwise
  6
      deferred so that Plaintiff may take the deposition of Defendant’s corporate
  7

  8   representative.
  9
         Dated: August 5, 2019 __________Respectfully submitted,
 10

 11                                          /s/ Nathan C. Volheim
                                             Nathan C. Volheim, Esq. #6302103
 12                                          Counsel for Plaintiff
 13                                          Admitted pro hac vice
                                             SULAIMAN LAW GROUP, LTD
 14                                          2500 South Highland Avenue, Suite 200
 15                                          Lombard, IL 60148
                                             Telephone: (630) 568-3056
 16                                          Facsimile: (630) 575-8188
 17                                          Email: nvolheim@sulaimanlaw.com
 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                 8
Case 8:18-cv-02309-AG-KES Document 22 Filed 08/05/19 Page 9 of 9 Page ID #:198



  1                             CERTIFICATE OF SERVICE
  2
            The undersigned, one of the attorneys for Plaintiff, certifies that on August 5,
  3   2019, he caused a copy of the foregoing, PLAINTIFF’S RESPONSE IN
      OPPOSITION TO DEFENDANT ANAYA LAW GROUP’S MOTION FOR
  4   SUMMARY JUDGMENT to be served electronically via CM/ECF system on: all
      counsel of record.
  5

  6
                                                          s/ Nathan c. Volheim
  7                                                       Counsel for Plaintiff
  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                 9
